 8 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 United States Postal Service
 and
 Manchester Area 
Local 320, American
 Postal Workers Union, 
AFL
ŒCIO.  
Case 
01ŒCAŒ102755 July 
21, 2014
 DECISION AND ORDER
 BY MEMBERS 
MISCIMARRA
, JOHNSON
, AND SCHIFFER
 On April 8, 2014, Administrative Law Judge Raymond 
P. Green issued the attached decision
, and the judge i
s-
sued an erratum on April 22, 2014.  The Respondent 
filed exceptions and a supporting brief, and the General 
Counsel filed an answering br
ief.
1 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge
™s rulings, findi
ngs,
2 and conclusions 
as 
modified below 
and to adopt the recommended Order as 
modified.
3 For the following reasons, we 
adopt the judge
™s fin
d-ing that the Respondent violated Sec
tion
 8(a)(5) 
of the 
Act.  The Union submitted three requests for info
r-mation.  
All three requests sought information pertaining 
to staffing of unit positions.
  The requests encompassed 
presumptively
 relevant information as to any unit e
m-ployees who 
may have 
applied for those positions
, and 
if 
any unit employees had applied, the 
Respo
ndent 
would 
have been obligated 
to 
furnish that information 
without 
requiring any further demonstration of relevance by the 
1 The General Counsel also resubmitted its posthearing
 brief to the 
administrative law judge.
 2 The Respondent has implicitly excepted to some of the judge
™s credibility findings. 
 The Board
™s established policy is not to overrule 
an administrative law judge
™s credibility resolutions unless the clear 
preponde
rance of all the relevant evidence convinces us that they are 
incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 
188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record 
and find no basis for reversing the findings.
  Member Johnso
n finds no 
basis to reverse the judge™s crediting of shop steward Philip Randall 
and implicit discrediting of Manager Tom Wood regarding whether 
Wood disclosed the names of applicants to the tool and parts clerk and 
auto mechanic positions.  Thus, while th
e record corroborates the R
e-spondent™s assertion that Randall did not ask for the names of the tool 
and parts clerk applicants, and that Randall would not have recognized 
the names even if Wood disclosed them, that testimony does not co
n-
tradict Randall™s a
dditional testimony that he did not recall being told 
the names of job applicants.  Similarly, Wood™s testimony that he told 
Randall the names of auto mechanic applicants was undermined by his 
later testimony that he merely told Randall the veteran status 
of a few 
of the applicants.
 3 We shall 
modify the judge™s recommended Order 
to conform to 
the 
violation found and to 
the Board
™s standard remedial language
,  and we 
shall substitute a new notice to conform to the Order as modified and in 

accordance with 
Ishikawa Gasket America, Inc.
, 337 NLRB 175 
(2001), enfd. 354 F.3d 534 (6
th Cir. 2004), and 
Durham School Se
r-vices
, 360 NLRB 694 (2014)
.  Union.
  See, e.g., 
Knappton Maritime Corp.
, 292 NLRB 
236, 238 (1988).
  However, as to nonunit employees e
n-compassed by the Union
™s information requests, the i
n-formation was 
not presumptively
 relevant, and the Union 
bore the burden of establishing the relevance of 
that i
n-formation to the performance of its duties as collective
-bargaining representative
.  See, e.g., 
Hertz Corp.
, 319 
NLRB 597, 599 (1995), enf. den
ied
 105 F.3d 868 (3d 
Cir. 1997)
.  Here, 
it so happened that none of the appl
i-cants for the positions were unit employees, but the U
n-ion was not in a position to know that.  B
ecause the U
n-ion
™s requests 
encompassed 
presum
ptively relevant 
in-formation to the extent 
any unit employee
s had applied, 
the Respondent was required, at a minimum, to co
m-municate to the Union
 that none had
, which would have 
enabled 
the Union to understand that its requests required 
a further demonstra
tion of relevance.
  The Respondent 
did not tell the Union that no unit employees had applied; 

it merely said that 
the requested information did not exist 
and 
the 
Respondent had no duty to 
ﬁcreate such doc
u-ments
.ﬂ  
For these reasons, the judge properly conc
luded 
that Respondent violated Section 8(a)(5).
 ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge 
as 
modified below 
and orders that the Respondent, United 
States Postal Service, Manchester, New Hampshire,
 its 
officers, agents, successors, and assigns, shall take the 
action set forth in the Order
 as modified
. 1.  
Substitute the following for paragraph 1(a).
 ﬁ(a) Refusing to bargain collectively with the Union by 
failing and refusing to respond appropriately
 to info
r-mation requests made by the Union.ﬂ
 2.  
Delete
 paragraph 2(a)
 and reletter the following 
paragraphs accordingly
. 3.  
Substitute the attached notice for that of the admi
n-istrative law judge.
  APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 

violated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or ass
ist a union
 Choose representatives to bargain with us on 
your behalf
 361 NLRB No. 6
                                                              POSTAL 
SERVICE
 9 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 refuse to 
bargain collectively with the 
Union by 
failing and refusing to respond appropriately to 
information requests made by the Union
. WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 UNITED 
STATES 
POSTAL 
SERVICE
  
The Board™s
 decision can be found at 
www.nlrb.gov/case/01
ŒCAŒ102755
 or by using the QR 
code below.  Alternatively, you can obtain a copy of the 

decision from the Executive Secretary, National Labor 
Relations Board
, 1099 14
th Street N.W., Washington, 
D.C.
 20570, or by calling (202) 273
Œ1940.
    Don Firenze, Esq.
 and 
Robert Redbord, Esq.,
 for the General 
Counsel
. Dallas Kingsbury, Esq.,
 for the Respondent
. DECISION
 RAYMOND 
P. GREEN
, Administrative Law Judge. 
I heard 
this 
case 
in Boston, Massachusetts
, on February 20, 2013.  
The 
charge and the amended charges were filed on April 12, May 
15, and June 18, 2013. The 
complaint which issued on July 31, 
2013, alleged that the Respondent has failed to furnish to the 
Union the following information. 
 1. 
 A list of USPS employees who submitted 991 forms for 
the tools and parts clerk position. 
 2. 
 A list of USPS employees wh
o submitted 991 forms for 
the garage man position. 
 3.  The current hiring roster for LDC 32 mechanics. 
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed, I 

make the following 
 FINDINGS
 AND 
CONCLUSIONS
 I. JURISDICTION
 The Respondent is subject to the jurisdiction of the National 
Labor Relations Board pursuant to Section 1209 of the Postal 
Reorganization Act of 1970.  It also was conceded and I find 
that the Union is a labor organization 
as defined in Section 2(5) 
of the Act. 
 II. THE ALLEGED UNFAIR L
ABOR PRACTICES
 The facility involved in this case is located in Manchester, 
New Hampshire. The manager of this facility is Tom Wood. 
The two union people involved in this case are Mike Lafayet
te, 
whose title is the ﬁMotor Vehicle Directorﬂ for the local union 
and Philip Randal who is a shop steward.  
 The Union, Local 320, is party to a collective
-bargaining 
agreement with the Postal Service and represents a unit of 
about 30 employees employed 
in the Vehicle Maintenance 

Facility, (VMF). Adjacent to this facility is a mail handling 
operation that employs about 450 people, some of whom are 
also represented by Local 320.  
 a. 
Information requests for the 
tool and parts 
and the 
 garage man positions
 On February 22, 2013, a position for a tool and parts person 
was posted at the VFM.  On March 23, chief steward Lafayette 
learned from a steward at the other facility that Jeannie 
LaVigne had bid for this position on March 22. At the time, 
LaVigne was emp
loyed as a plant worker in the mail handling 
operation.  Also, unbeknownst to Lafayette there was another 

plant employee, Lorianne Long, who had also applied for this 
job. Thus, as of March 23, there were two employees who had 
filed 991 forms.  
 On March 3
, 2013, a job as a garage man at the VMF was 
posted.  As a result of this posting, two plant employees, Deb 
Stegall and Jason Oulette applied for this one job. However, as 
only VMF employees were eligible to apply during the first 10
-day posting, the appli
cations of Stegall and Oulette were disr
e-garded.  Nevertheless, after the initial 10 days passed and no 
VFM employee applied, the job was again posted, this time 
throughout the entire installation. At this time, Deb Stegall was 
the only applicant.  Presuma
bly, she got the job. 
 On March 27, Lafayette sent a written request for info
r-mation. Insofar as the tools and parts job, he asked for (a) a ﬁlist 
of USPS employees who submitted 991 forms for the tool and 
parts clerk position,ﬂ and (b) a ﬁlist of USPS emp
loyees that 

submitted 991s for the open Garage Man.ﬂ  A 991 form is e
s-sentially the employee™s bid for the job opening.  Lafayette 
testified that the reason he wanted this information was because 
he wanted to find out who had bid for the jobs so that he co
uld 
keep tabs on the number of vacant position at the VMF and to 
make sure that the jobs were filled consistent with the contra
c-tual seniority and bidding provisions. 
 On March 28, Woods, after consulting with and being a
d-vised by the Respondent™s 
labor 
relations 
department, sent a 
letter to Lafayette stating that the information requested did not 
exist and that the Respondent had no obligation to ﬁcreate such 
documents.ﬂ 
 In the ensuing months, there were a number of discussions 
between Wood and shop stewa
rd Randall regarding the tool and 
parts position as to when and whether it would be filled.  Ra
n-dall credibly testified that he was never told the names of the 

two job applicants.  In the end, the job was initially offered to 
Lorianne Long, but when she fa
iled the qualifying test, it was 
then offered and accepted by LaVigne in June 2013. 
  10 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 With respect to these positions, there were no complaints by 
any applicant that she was being unfairly treated or that she was 
not given the appropriate consideration base
d on seniority.  No 
grievances were filed as to these situations and it does not a
p-pear that any grievances were contemplated by any of the e
m-ployees who applied for these jobs.  At the same time, it should 

be noted that it would not have been any burden f
or Woods to 
simply let Lafayette know who the applicants were.  Indeed, 

Woods testified that he would have done so but for the fact that 

he was advised to the contrary by the Labor Relations Depar
t-ment. 
 b.  
Information 
request 
relating to auto technician 
hirings
 At some time in the past, the Postal Service had contracted 
out certain vehicle maintenance work to outside companies.  

However, in 2010, the Union and the Postal Service entered 

into a memorandum of understanding, whereby the Postal Se
r-vice agreed
 to bring back some of that work and have it done 
in-house.  Thus, the Postal Service agreed to hire a total of 740 
auto mechanics on a nationwide basis.  It was also agreed to 

allocate those jobs to the various locations and as a result, the 
Manchester VM
H was awarded six positions that are classified 
as LTC
-32 auto technicians. The agreement states; 
  The Employer shall seek to fill duty assignments not filled 

through the bid procedure via the normal hiring process i
n-cluding the terms of Article 39.2.A.11
.  When applicable, the 
Employer will proceed with the normal hiring process as e
x-peditiously as possible.
  The agreement does not call for the immediate hiring of any 
particular number of auto technicians at any specific location.  
It contemplates filling
 these positions over a period of time. 
Moreover, the process, would of necessity, be somewhat co
m-plicated by the normal turnover of people in this job classific
a-tion and the fact that existing local Postal Service employees, if 

qualified, would be entitle
d under the contract, to a preference 
for these jobs before outsiders could be solicited and hired. 
 According to Woods, he commenced the process of filling 
these positions soon after Memorandum of Understanding was 

signed.  He testified that he posted the
 positions of auto m
e-chanic but did not receive any applications from the existing 
complement of Manchester employees.  Therefore, he started 

the process of hiring from the street, by advertising in local 

newspapers and online. 
 Woods testified that as of 
March 2013, he had received a
p-plications from six people who had, on paper the requisite qua
l-ifications. At this time, there were four open positions. 
 In his March 27 request for information, Lafayette requested 
the ﬁcurrent hiring roster for LDC 32 mecha
nics.ﬂ  Lafayette 
testified that he wanted this information because he felt that the 

facility was perhaps dragging its feet in filling these positions 

and therefore he wanted to make sure that the Memorandum of 
Understanding was being complied with.  Howev
er, this expl
a-nation was not contained in the letter. Nor did Lafayette ever 
communicate to Woods the reason why he wanted a hiring 
roster for the LDC mechanics.  
 According to Woods, there did not exist a hiring roster at the 
time of this request.  He tes
tified that although he could recall 
that some time in the remote past, there had been such a thing 

as a hiring roster when the Postal Service was more actively 
involved in hiring people, such a roster hadn™t existed for a 
good long time before he assumed 
his present position.
1 Thus, 
he testified that when he received Lafayette™s letter, he didn™t 
understand what the latter meant by a ﬁhiring roster.ﬂ He did 

not understand that the request may have been to provide a list 
of those people who had applied for 
the auto mechanic jobs and 
who were being considered for employment. 
 In his response dated March 28, 2013, Woods wrote that the 
information requested did not exist and that the Postal service 
was not required to create such documents.  Lafayette did not 
respond to this letter or explain why he wanted a hiring roster.  
He did not at any time say that what he wanted was a list of 
those people who had applied for the mechanic jobs and who 
were being considered to hire.
2 III.  ANALYSIS
 Assuming a valid collect
ive bargaining relationship in a
c-cordance with Section 9(a)( of the Act, w
here information is 
sought for the purpose of 
enabling a union or an employer to 

administer a collective
-bargaining agreement, including the 
evaluation 
and processing 
of actual or po
tential 
grievance
s, the 
legal test is whether the information is relevant.  In this re
gard, 
the determination of relevancy is based on a liberal, discovery 
type of standard.  
NLRB v. Acme Industrial Co.
, 385 U.S. 432, 
437 (1967); 
National Broadcasting Co
., 352 NLRB 90, 97 
(2008); 
Knappton Maritime Corp
., 292 NLRB 236 (198
8).  
Additionally, the 
fact that the information sought may tend to 

disprove a grievance is as equally relevant as those situations 
where the information would tend to support a grievance. 
 This 
is because the process of resolving grievances is best served by 
the disclosure of information which would tend to resolve 

grievances one way or the other, at the earliest stage of the 
procedure and not burden the parties with unwarranted arbitr
a-tion
s.  
NLRB v. Acme Industrial Co.
, supra, 
Square D Electric 
Co.
, 266 NLRB 795, 797 (1983); 
Ohio Power Co.,
  216 NLRB 
987, 991
 (1975)
. Although there was no actual grievance filed (or even co
n-templated) by any of the employees who applied for the tool 
and par
ts position or the garage man position, it is my opinion, 
that Lafayette™s request, which essentially was for the names of 
those individuals who applied for the jobs, was relevant to his 
responsibility to make sure that the seniority and bidding prov
i-sions
 of the collective
-bargaining agreement were followed to 
the extent applicable.  In my opinion, the response that no such 
list existed is an insufficient reason to deny this information. 
There were four applicants for these two jobs and a short list 
could 
easily have been prepared and turned over.  I therefore 
1  Although not contained in the collective
-bargaining agreement, 
there is a joint manual for contract interpretation 
that has the following 
entry. 
 Question 10:  Is management responsible for making reasonable e
f-forts to maintain an adequate hiring roster to fill motor vehicle vaca
n-
cies?
 Response: Yes
 2  Ult
imately, in June 2013, Woods did hire four people to fill this 
job classification. 
                                                              POSTAL 
SERVICE
 11 conclude that the Postal Service did not meet its obligation to 
furnish relevant information to the Union in a timely manner. 

Yeshiva University
, 315 NLRB 1245, 1248 (1994). 
 With respect to the 
Union™s request for the ﬁhiring roster,ﬂ 
this is a little more complicated.  In my opinion, the Union had 
a right to know what effort (or lack of effort), the employer was 
making to fulfill its obligation to hire auto mechanics under the 
terms of the 2010 
Memorandum of Understanding.  And in this 
regard, Lafayette™s information request could have been clearer. 

But even though he did not explain that he was seeking the 
names of people applying for and being considered for these 
jobs, Woods did not, in turn, 
ask Lafayette what he wanted or 
why.  In this situation it is hard for me to say who was more at 
fault for failing to resolve an ambiguous request for info
r-mation. My own inclination is that the person asking for the 
information has the obligation to clari
fy the request if there is a 
legitimate question about its meaning. But it seems that where 

an ambiguous information request is made, it is the Board™s 
view that the requestee is the one that has the obligation to ask 
for a clarification.  See Yeshiva 
Univ
ersity
, supra, citing 
Keauhou Beach Hotel
, 298 NLRB 702, (1990)
, and 
La Guardia 
Hospital
, 260 NLRB 1445 (1982). 
 In light of the above, it is my opinion that by failing to seek 
clarification of the union™s request for information regarding 
the potential hi
ring of applicants for the auto mechanic pos
i-tions and by refusing to furnish such information, the employer 

has violated Section 8(a)(5) and (1) of the Act.
3 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I find tha
t it must be ordered to cease and 

desist and to take certain affirmative action designed to effect
u-ate the policies of the Act.
 On these findings of fact and conclusions of law and on the 
entire record, I i
ssue the following recommended
4 ORDER
 The Responde
nt, 
the United States Postal Service
, Manche
s-3  In its Brief, the Respondent 
very reasonably 
assert
s that this case 
is 
ﬁmuch ado about nothing.
ﬂ  
While not earth shaking, it seems to me 
that the violations are 
ﬁenough about something,
ﬂ so that it cannot be 
said that the matter is 
ﬁde minimus.
ﬂ  4  If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and reco
m-mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-ed by the Board and all objections to the
m shall be deemed waived for 
all purposes.
 ter, New Hampshire, 
its officers, agents, successor, and assigns, 

shall 
 1.  Cease and Desist from
 (a) 
 Refusing to furnish relevant information to 
Manchester 
Area Local 320
, American Postal Workers Union, AFL
ŒCIO, 
in connection with 
bids for jobs within the Manchester facility 

or in relation to the hiring of auto technicians in accordance 
with the requirements of the 2010 Memorandum of Unde
r-standing. 
 (b)
  In any like or related manner, interfering with, restrai
n-ing
, or coercing employees in the exercise of their Section 7 
rights. 
 2. 
 Take the following affirmative action necessary to effe
c-tuate the policies of the Act.  
 (a) 
 Upon request, furnish to the Union the information r
e-quested in the letter
 sent by the
 Union dated March 
27, 2013
.  (b)  
Within 14 days after service by the Region, post at its 
Manchester, New Hampshire facility
 copies of the attached 
Notice marked 
ﬁAppendix
.ﬂ5  Copies of the notice, on forms 
provided by the Regional Director for Region
 1, after being 
signed by Respondent
™s authorized representative, shall be 
posted by the Respondent and maintained for 60 consecutive 
days in conspicuous places, including all places where notices 

to employees are customarily posted. In addition to physical 
posting of paper notices, notices shall be distributed electron
i-cally, such as by email, posting on an intranet or internet site, 
and/or other
 electronic means, if the Respondent customarily 
communicates with its employees by such means. Reasonable 

steps sha
ll be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of business or closed the facility i
n-volved in the
se proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current e
m-ployees and former employees employed by the Respondent at 
any time since
 March 28, 2013
. (c)  
Within 21 days after service by the Region, fi
le with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps R
e-spondent has taken a comply.
 5  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judgment 
of 
the United States Court of Appeals Enforcing an Order of the N
a-tional Labor Relations Board.ﬂ
                                                                                                                        